


Exhibit 10.7

 

Terms and Conditions for Stock Option Awards

 

Overview

 

These Terms and Conditions apply to the grant to you by IAC/InterActiveCorp
(“IAC” or the “Company”) pursuant to Section 5 of the IAC/InterActiveCorp 2008
Amended and Restated Stock and Annual Incentive Plan (the “Plan”) of the right
and option (the “Stock Options”) to purchase the number of shares of common
stock of the Company, par value $0.001 per share (the “Common Stock”), set forth
in your award notice (the “Award Notice” and together with these Terms and
Conditions, the “Award Agreement”) at the exercise price per share set forth in
the Award Notice.  The Stock Option shall be a Nonqualified Option.  Unless
earlier terminated pursuant to the terms of your Award Agreement or the Plan,
the Stock Options shall expire on the ten year anniversary of your Award Date
(the “Expiration Date”).

 

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the plan.

 

Continuous Service

 

In order for your Stock Options to vest, you must be continuously employed by
IAC or one of its Subsidiaries or Affiliates (excluding, for purposes of the
Stock Options, Expedia, Inc. and its subsidiaries) during the Restriction Period
(as defined below).  Nothing in this Award Agreement or the Plan shall confer
upon you any right to continue in the employ or service of IAC or any of its
Subsidiaries or Affiliates or interfere in any way with their rights to
terminate your employment or service at any time.

 

Vesting

 

Subject to this Award Agreement and the Plan, your Stock Options shall vest and
become exercisable (such period prior to vesting is the “Restriction Period”) as
follows:

 

Vesting Date

 

Percentage of the Stock Option
Award Vesting

 

 

 

 

 

On the first year anniversary of your Award Date

 

25

%

 

 

 

 

On the second year anniversary of your Award Date

 

25

%

 

 

 

 

On the third year anniversary of your Award Date

 

25

%

 

 

 

 

On the fourth year anniversary of your Award Date

 

25

%

 

Method of Exercise of the Stock Options and Payment of the Exercise Price

 

The portion of your Stock Options that is vested may be exercised by delivering
to the Company or the agent selected by IAC to administer the Plan (the “Agent”)
a written (including by way of electronic means) notice stating the number of
whole shares to be purchased pursuant to this Award Agreement, accompanied by
payment of the full purchase price of the shares of Common Stock to be
purchased.  Your Stock Options may not be exercised at any one time as to fewer
than 100 shares (or such number of shares as to which the Stock Options are then
exercisable if less than 100).  Fractional share interests shall be disregarded
except they may be accumulated.

 

The exercise price of the Stock Options shall be paid: (i) in cash or by
certified check or bank draft payable to the order of the Company; (ii) by
exchange of shares of unrestricted

 

--------------------------------------------------------------------------------


 

Common Stock of the Company already owned by you and having an aggregate Fair
Market Value equal to the aggregate purchase price (which amount shall be equal
to the product of the exercise price multiplied by the number of shares of
Common Stock in respect of which the Stock Options are being exercised);
provided, that you represent and warrant to the Company that you hold the shares
of Common Stock free and clear of liens and encumbrances; (iii) by delivering,
along with a properly executed exercise notice to the Company, a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
aggregate exercise price and the amount of any applicable federal, state, local
or foreign withholding taxes required to be withheld by the Company; provided,
however, that such exercise must be implemented solely under a program or
arrangement established and approved by the Company with a brokerage firm
selected by the Company; or (iv) by any other procedure approved by the
Committee, or by a combination of the foregoing.

 

Termination of Employment

 

The treatment of your Stock Options upon the termination of your employment is
set forth in this Award Agreement and the Plan.  For the avoidance of doubt,
transfers of employment among the Company and its Subsidiaries and Affiliates,
without any break in service, is not a Termination of Employment.  Except as set
forth below, upon a Termination of Employment, that portion of the Stock
Options, if any, which is exercisable at the time of such Termination of
Employment may be exercised prior to the first to occur of (a) the 90th day
after such Termination of Employment or (b) the Expiration Date and will
thereafter be forfeited and canceled.

 

If your employment is terminated by IAC or any of its Subsidiaries or Affiliates
for Cause, or if following any Termination of Employment between you and IAC or
any of its Subsidiaries or Affiliates for any reason IAC determines that during
the two (2) years prior to such Termination of Employment there was an event or
circumstance that would have been grounds for termination for Cause, all of your
Stock Options (whether or not vested) shall be forfeited and canceled in their
entirety upon such termination.  In the event you exercised your Stock Options
upon your Termination of Employment for Cause or after an event that would be
grounds for a Termination of Employment for Cause, the Company shall be entitled
to recover from you at any time within two (2) years after such exercise, and
you shall pay over to the Company, any gain realized as a result of the
exercise. This remedy shall be without prejudice to, or waiver of, any other
remedies IAC or its Subsidiaries or Affiliates may have in such event.

 

In the event of a Termination of Employment due to your death (or in the event
of your death following a Termination of Employment while the Stock Options
remain exercisable) that portion of the Stock Options, if any, which is
exercisable at the time of death may be exercised by your estate or by a person
who acquired the right to exercise such Stock Options by bequest or inheritance
or otherwise by reason of your death at any time prior to the first to occur of
(a) the first anniversary of the date of death or (b) the Expiration Date and
will thereafter be forfeited and canceled.  In the event of a Termination of
Employment due to your Disability or Retirement, that portion of the Stock
Options, if any, which is exercisable at the time of such Termination of
Employment for Disability or Retirement may be exercised by you or your guardian
or legal representative at any time prior to the first to occur of (a) the first
anniversary of such Termination of Employment or (b) the Expiration Date and
will thereafter be forfeited and canceled.

 

2

--------------------------------------------------------------------------------


 

Taxes and Withholding

 

No later than the date as of which an amount in respect of the Stock Options
first becomes includible in your gross income for federal, state, local or
foreign income or employment or other tax purposes, you shall pay to the Company
or make arrangements satisfactory to the Committee regarding payment of any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount and the Company shall, to the extent
permitted or required by law, have the right to deduct from any payment of any
kind otherwise due to you (either directly or indirectly through its agent),
federal, state, local and foreign taxes of any kind required by law to be
withheld.  Notwithstanding the foregoing, the Company shall be entitled to hold
the shares issuable to you upon exercise of your Stock Options until the Company
or the Agent has received from you (i) a duly executed Form W-9 or W-8, as
applicable and (ii) payment for any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to such Stock Options.

 

Adjustment in the Event of Change in Stock; Change in Control

 

Adjustment in the Event of Change in Stock.  In the event of a stock dividend,
stock split, reverse stock split, separation, spinoff, reorganization,
extraordinary dividend of cash or other property, share combination, or
recapitalization or similar event affecting the capital structure of IAC (each,
a “Share Change”), the Committee or the Board shall make such substitutions or
adjustments as it deems appropriate and equitable to the number and kind of
shares of Common Stock subject to your Stock Options and/or the exercise price
per share.  In the event of a merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, Disaffiliation, or similar event
affecting IAC or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may, in its discretion, make such substitutions or
adjustments as it deems appropriate and equitable to the number and kind of
shares of Common Stock subject to your Stock Options and/or the exercise price
per share.  The determination of the Committee regarding any such adjustments
will be final and conclusive and need not be the same for all Stock Option award
recipients.

 

Change in Control.  Except as otherwise provided in the Plan, in the event you
cease to be employed by either IAC or any of its Subsidiaries or Affiliates
within the two (2) year period following a Change in Control of IAC as a result
of (i) a termination by IAC or any of its Subsidiaries or Affiliates without
Cause, (ii) your death or (iii) a resignation by you for Good Reason (as defined
in Section 10 of the Plan), then upon the occurrence of such Termination of
Employment, 100% of your unvested Stock Options shall automatically vest.  In
addition, following a Termination of Employment under these circumstances, your
Stock Options may be exercised through the later of (i) the last date on which
your Stock Options would be exercisable in the absence of a Change in Control
and (ii) the earlier of (A) the first anniversary of the Change in Control and
(B) the Expiration Date and will thereafter be forfeited and canceled.  The
Disaffiliation of the Subsidiary, Affiliate or division of IAC by which you are
employed or for which you are performing services at the time of such sale or
other disposition by IAC shall be considered a Termination of Employment (not a
Change in Control) and shall be governed by the applicable provisions of the
Plan and the provision set forth under the caption “Termination of Employment”
above; provided that the Committee or the Board may deem it appropriate to make
an equitable adjustment to your Stock Options.

 

3

--------------------------------------------------------------------------------


 

Non-Transferability of Stock Options

 

Your Stock Options are non-transferable (including by way of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise) by you other than by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order, and your Stock Options may be exercised, during your lifetime,
only by you or by your guardian or legal representative or any transferee
described above.

 

No Rights as a Stockholder

 

Neither you nor any transferee of your Stock Options shall have rights as a
stockholder (including the right to vote the shares underlying your Stock
Options and the right to receive dividends, except as provided above or in the
Plan) with respect to any shares covered by such Stock Options until you or your
transferee (i) has given written notice of exercise, (ii) if requested, has
given the representation described in Section 14(a) of the Plan and (iii) has
paid in full for the shares issuable upon exercise.

 

Payment of Transfer Taxes, Fees and Other Expenses

 

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares acquired pursuant to
exercise of your Stock Options, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith. 
Notwithstanding the foregoing, you shall be solely responsible for any other
taxes (including, without limitation, federal, state, local or foreign income,
social security, estate or excise taxes) that may be payable as a result of your
participation in the Plan or as a result of the exercise of your Stock Options
and/or the sale, disposition or transfer of any shares of Common Stock acquired
upon the exercise of your Stock Options.

 

Other Restrictions

 

The exercise of your Stock Options shall be subject to the requirement that, if
at any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body is necessary or desirable as a
condition of, or in connection with, such exercise or the delivery or purchase
of shares pursuant thereto, then in any such event, the exercise shall not be
effective unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

 

Conflicts and Interpretation

 

In the event of any conflict between these Terms and Conditions and the Plan,
the Plan shall control; provided, that an action or provision that is permissive
under the terms of the Plan, and required under these Terms and Conditions,
shall not be deemed a conflict and these Terms and Conditions shall control. In
the event of any ambiguity in these Terms and Conditions, or any matters as to
which these Terms and Conditions are silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the
Plan.  In the event of any conflict between your Award Notice (or any other
information posted on IAC’s extranet or given to you directly or indirectly
through the Agent (including information posted on www.benefitaccess.com)) and
IAC’s books and records, or (ii) ambiguity in the Award Notice (or any other
information posted on IAC’s extranet or given to

 

4

--------------------------------------------------------------------------------


 

you directly or indirectly through the Agent (including information posted on
www.benefitaccess.com)), IAC’s books and records shall control.

 

Amendment

 

IAC may modify, amend or waive the terms of your Stock Options, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.  The waiver by
either party of compliance with any provision of these Terms and Conditions
shall not operate or be construed as a waiver of any other provision hereof.

 

Data Protection

 

The acceptance of your Stock Options constitutes your authorization of the
release from time to time to IAC or any of its Subsidiaries or Affiliates and to
the Agent (together, the “Relevant Companies”) of any and all personal or
professional data that is necessary or desirable for the administration of your
Stock Options and/or the Plan (the “Relevant Information”).  Without limiting
the above, this authorization permits your employing company to collect,
process, register and transfer to the Relevant Companies all Relevant
Information (including any professional and personal data that may be useful or
necessary for the purposes of the administration of your Stock Options and/or
the Plan and/or to implement or structure any further grants of equity awards
(if any)).  The acceptance of your Stock Options also constitutes your
authorization of the transfer of the Relevant Information to any jurisdiction in
which IAC, your employing company or the Agent considers appropriate.  You shall
have access to, and the right to change, the Relevant Information, which will
only be used in accordance with applicable law.

 

Notification of Changes

 

Any changes to these Terms and Conditions shall either be posted on IAC’s
extranet and www.benefitaccess.com or communicated (either directly by IAC or
indirectly through any of its Subsidiaries, Affiliates or the Agent) to you
electronically via e-mail (or otherwise in writing) promptly after such change
becomes effective.

 

5

--------------------------------------------------------------------------------
